Citation Nr: 1420608	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 50 percent for bipolar disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1980 to November 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In August 2013, the Board remanded the claim.  The appeal is again REMANDED to an Agency of Original Jurisdiction (AOJ).


REMAND

In its remand in August 2013, the Board remanded the claim to afford the Veteran a VA examination.  The examination was scheduled, but the Veteran did not appear.  The day after her scheduled examination, the Veteran informed VA that she only received notice of her examination on the day it was scheduled, and she requested that her examination be rescheduled.  The request for rescheduling was not received at the AOJ, who had jurisdiction of the claim. 

As the Veteran has shown good cause to be rescheduled for her examination, the claim is REMANDED for the following action:



1.  Afford the VA examination a VA examination to determine:  

The current level of occupational and social impairment due to bipolar disorder.  

The VA examiner is asked to address: 

Whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected bipolar disorder only. 

2.  On completion of the development, adjudicate the claim for increase, and, if applicable, a claim for a total disability rating under 38 C.F.R. § 4.16(a) or (b).  If the benefit sought is denied, then furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



